Case 1:19-cV-03592-GHW Document 4 Filed 04/24/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Aetion

 

UNITED STATES DISTRICT CoURT

for the
Southern District of New York Iz|

CDM DIG|TAL, |NC. and KlNGDOM KOl\/|E CUTS

 

Plaintijj‘"(s)

F’ELOTON |NTERACTIVE, INC. and PELOTON
|NTERACT|VE, LLC

 

)
)
)
)
)
v. 7 § civnACriOn NQ. 1:19-cv-03592-Gva
)
)
)
)
)

Defendant(s)

SUMlVIONS IN A CIVIL ACTION

PELOTON |NTERACT|VE, INC.
227 West 29th Street, Suite 9F
NeW York, NY 10001

T(_)Z @efendant's name and address)

PELOTON |NTERACT|VE, LLC
227 West 29th Street, Suite 9F
NeW York, NY 10001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. CiV.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintist attorney,
whose name and address are: Michae| D- Meth’ Esq-

|\/|eth Law Oft`lces, PC
P.O. Box 560

10 Moffatt Lane, Suite 2
Chester, NY 10918

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion With the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Depuly Clerk

Case 1:19-cV-03592-GHW Document 4 Filed 04/24/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-03592-GHW

 

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

 

This Summons for (name of individual and title, ifany)

 

was received by me on (daze)

|'_'l I personally served the summons on the individual at (place)

 

on (daze) b ; or

 

|:| l left the summons at the individual’s residence or usual place of abode With (name)

 

on (daze) _ , and mailed a copy to the individual’s last known address; or

El `I served the summons on (name afindividual) , who is

 

designated by law to accept service of process on behalf of (name of organizazion)

 

 

 

On (date) ; OI`
[l l returned the summons unexecuted because ; or
l:l O'£l`lel‘ (specifj)):
My fees are S for travel and $ for services, for a total of $ 0_00

Date:

 

Server ’s signature

 

Printed name and litle

 

Server’s address

Additional information regarding attempted service, etc:

